Name: Council Regulation (EEC) No 1631/91 of 13 June 1991 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1991/92 milk year
 Type: Regulation
 Subject Matter: processed agricultural produce
 Date Published: nan

 15 . 6 . 91 Official Journal of the European Communities No L 150/ 21 COUNCIL REGULATION (EEC) No 1631 / 91 of 13 June 1991 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1991 /92 milk year Whereas the intervention prices for butter and for skimmed-milk powders are intended to contribute to the achievement of the target price for milk ; whereas it is necessary to determine price levels in the light of the overall supply and demand situation on the Community market in milk and the opportunities for disposal of butter and skimmed-milk powder on the Community and world markets ; Whereas the intervention prices for Grana Padano and Parmigiano Reggiano cheeses must be fixed in accordance with the criteria laid down in Article 5 (2 ) of Regulation (EEC) No 804/ 68 ; Whereas, pursuant to Article 5b of Regulation (EEC) No 804 / 68 , the Council , when fixing the target price for milk and the intervention prices , fixes a guarantee threshold for milk; whereas , however, the initial objective in fixing a guarantee threshold is achieved inter alia by means of an additional levy on deliveries of milk or milk products which exceed the reference quantities determined; Whereas Article 68 ofthe Act ofAccession has led to prices in Spain being set at a level differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned with the common prices at the beginning of each marketing year; whereas the criteria laid down for alignment lead to the Spanish prices being set at the level mentioned in Article 1 of this Regulation; Whereas Council Regulation (EEC) No 3639 /90 of 11 December 1990 on the application in Portugal of the common price for butter ( 6 ) provides that the intervention price for butter applicable in Portugal is to be the common price decided for the 1991 / 92 marketing year; whereas, however, as regards skimmed-milk powder , it seems advisable to maintain unchanged the prices fixed for the 1990/ 91 marketing year in Portugal , on the mainland and the Azores , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) and Article 234 (2) thereof, Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1630/91 (2), and in particular Articles 3 (4) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission ( 3), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when fixing the common agricultural prices each year, account should be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are in particular to secure a fair standard of living for the agricultural community and to ensure that supplies are available and that they reach the consumers at reasonable prices ; Whereas the target price for milk should bear a balanced relationship to the prices for other agricultural products and in particular to the prices for beef and veal , and be consistent with the desired general pattern of cattle farming; whereas it is also necessary , in fixing that price , to take account of the Community's efforts to establish a long term balance between supply and demand on the milk market, allowing for external trade in milk and milk products; HAS ADOPTED THIS REGULATION: Article 1 For the 1991 / 92 milk year , the target price for milk and the intervention prices for milk products shall be as follows: 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 19 of this Official Journal . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 53 . ( 4 ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal). ( 5 ) Opinion delivered on 25 April 1991 (not yet published in the Official Journal). ( «) OJ No L 362 , 27. 12 . 1990 , p. 2. No L 150 /22 Official Journal of the European Communities 15 . 6 . 91 (ECU per 100 kg) Community of Ten Spain Portugal (a ) target price for milk:. 26,81 26,81 26,81 (b) intervention price : butter 292,78 302,49 292,78 skimmed-milk powder manufactured using the:  spray method 172,43 202,67 210,00 ( 2)  roller method 163,81 ( »)   Grana Padano cheese : \  between 30 and 60 days old 379,67  at least 6 months old 470,43 \ Parmigiano Reggiano cheese at least six months old 519,21 (') For skimmed-milk powder manufactured in the territory of the former German Democratic Republic only . ( 2) 207 for the product manufactured in the Azores . Article 2 This Regulation shall enter into force on the day of its publication in the OfficialJournal of the European Communities . It shall apply from the beginning of the 1991 / 1992 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY